DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action: joining means (claim 25).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 26, 27, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase (JP 03211047).
Takase discloses a floor, wall, or ceiling panel (Fig. 1a-c), comprising a basic carrier plate (plate 1), the basic carrier plate comprising a top surface and a bottom surface, a veneer (veneer 4), and a resin layer (adhesive layer 2; page 2) interposed between the top surface of the basic carrier plate and the veneer, wherein the veneer is impregnated by resin from the resin layer (see abstract; Fig. 1b; page 3), wherein the basic carrier plate, the veneer, and the resin layer are pressed together at a pressing pressure greater than or equal to 1000 kPA (bottom of page 2 to top of page 3).
Regarding claim 24, Takase discloses wherein the basic carrier plate, the veneer, and the resin layer are pressed together for a pressing time, wherein the pressing time is between 10 seconds and 60 seconds (page 3). Furthermore, claim 24 defines the product by how the product was made. The limitation “pressed together for a pressing time, wherein the pressing time is between 10 seconds and 60 seconds" is deemed a process limitation. Thus, claim 24 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a panel having the basic carrier plate, the veneer and the resin pressed together wherein the veneer is impregnated by the resin from the resin layer. As shown above, Takase suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. MPEP 2113. 
Regarding claim 26, Takase discloses wherein the veneer includes pores, cracks, and/or gaps prior to pressing (Fig. 1a; gaps 5).
Regarding claim 27, Takase discloses wherein the basic carrier plate, the veneer, and the resin layer are pressed together for a pressing time and pressing temperature, wherein the pressing pressure, the pressing temperature and the pressing time are adjusted so that during the
pressing, the pores, the cracks, and/or the gaps in the veneer are filled with resin from the resin
layer (page 3).
Regarding claim 29, Takase discloses wherein resin layer comprises filler (pigment; page 3-4; or wood pieces 3).
Regarding claim 31, claim 31 defines the product by how the product was made. The limitation “the basic carrier plate, the veneer, and the resin layer are pressed together in a press comprising a press plate, wherein the press plate is heated to a temperature of between 180°C and 210°C during the pressing in the press" is deemed a process limitation. Thus, claim 31 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited step implies forming a panel having the basic carrier plate, the veneer and the resin pressed together wherein the veneer is impregnated by the resin from the resin layer. As shown above, Takase suggests such a product. The method of forming the product is not germane to the issue of patentability of the product itself. MPEP 2113. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Takase (JP 3-211047) as applied to claim 23 above, and further in view of Pervan (US 2018/0002934 A1).
Regarding claim 25, Takase does not teach joining means at side borders of the panel.
Pervan teaches a floor panel or wall panel having joining means at side borders of the panel (tongue 40 and groove 49) for the purpose of joining multiple panels together easily during use (paragraphs [0001] and [0175]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel in Takase to have joining means (tongue and groove) at the side borders of the panel as suggested by Pervan in order to join multiple panels together easily during installation, if so desired.
The instant specification defines joining means to comprise groove and tongues (see page 10, lines 1-2) which is the same structure of Pervan. Thus, Pervan teaches the claimed joining means and Takase in view of Pervan teaches the joining means.
Regarding claim 28, Takase does not teach a balancing layer arranged on the
bottom surface of the plate.
Pervan teaches the presence of a balancing layer in a floor panel on the bottom
of a carrier for the purpose of balancing the surface layer (paragraphs [0001] and [0077]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have provided the panel in Takase with a balancing layer arranged on the bottom surface of plate 1 as suggested by Pervan in order to balance the surface layer, if so desired.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Takase (JP 3-211047) as applied to claim 23 above, and further in view of Nemeth (US 4,242,390).
Claim 31, Takase does not teach that veneer (4) is soft veneer. 
Nemeth teaches that it is well known in the flooring art to use soft veneer (col. 4, lines 67-68 and col. 8, lines 50-51). 
Thus, soft veneer is conventional and well-known as a type of veneer used when forming floor panels, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the veneer in Takase to be of soft veneer as taught by Nemeth, if so desired, since it is conventional and well-known and it is obvious to replace one type of veneer (that of Takase) with another art recognized alternative wood veneer (i.e., soft) where successful results can be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781